Title: From Thomas Jefferson to John Smith, 22 October 1780
From: Jefferson, Thomas
To: Smith, John



Sir
In Council October 22d: 1780.

Certain information being received that a considerable Fleet of the Enemy has arrived within our Capes, and have begun their debarkation, I have thought proper with advice of the Council of State to require one fourth of the Militia of your County to repair immediately to Richmond armed and accoutred in the best manner possible. Let every Man bring his own Blanket. It is not necessary that any field Officer should come with them, as field and General Officers will be provided by the Executive. They are to [be] furnished with provisions by impressing it as directed by the provision Law, giving to the persons from whom they take it, a Certificate of the Article, Price and purpose and transmitting to me a List of all such Certificates. I am to request that you lose not a Moments Time in the execution of these Orders. I am with great Respect Sir Yo. Mo. Obdt Hble Servt:,

Th: Jefferson

